Citation Nr: 1714841	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-15 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served from August 1983 to July 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part denied service connection for tinnitus.  The Atlanta, Georgia RO now has jurisdiction of the claim.  

In his June 2011 substantive appeal statement, the Veteran requested a hearing at the RO before a traveling Veterans Law Judge (Travel Board hearing), but in February 2015 he withdrew his hearing request.  

In November 2015, the Board remanded the case to the RO for additional evidentiary development of the tinnitus claim, as well as of a respiratory claim which has since been granted by the RO and is therefore no longer in appellate status.  (Also in November 2015, the Board promulgated a decision on multiple other issues on appeal).  After the RO readjudicated the claim, and denied it, the case was returned to the Board for its further consideration.


FINDING OF FACT

The Veteran's current tinnitus is not shown to have had its onset during service; tinnitus was not manifested to a compensable degree within one year following the date of the Veteran's separation from service; and tinnitus is not shown to be related to an injury, disease, or event in service. 


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided content-complying, pre-adjudication VCAA notice by letter dated in December 2008; therefore, VA satisfied its duty to notify.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran initially requested a Travel Board hearing before a Veterans Law Judge, but later withdrew his request in February 2015.  The RO has obtained the Veteran's service treatment records (STRs) and VA outpatient records.  The Veteran has not identified any additionally available evidence, such as private treatment records, for consideration in his appeal. 

To further assist him in substantiating his claim, VA has provided the Veteran examinations in January 2009 and June 2011, and has also obtained a VA medical opinion in June 2016, which all served to determine the nature and etiology of his tinnitus.  38 U.S.C.A. § 5103A(d).  The VA examiners, particularly the June 2016 examiner, accounted for the significant facts in the case and provided rationale to support the conclusions reached in the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required and VA's duty to assist has been met.  Thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as tinnitus (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptoms is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after service is required for service connection, if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Competency is a legal concept in determining whether medical or lay evidence may be considered - in other words, whether the evidence is admissible as distinguished from weight and credibility, which involves a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2016). 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

An overview of the case shows that the Veteran filed an original application for VA disability compensation in April 2006, seeking service connection for respiratory and orthopedic disabilities.  There was no mention of any ear disabilities at that time.  In October 2007, the Veteran filed a claim seeking service connection for hearing loss, stating that his hearing acuity was "very poor" stemming from his exposure to loud firing ranges in service.  In an April 2008 rating decision, the Atlanta RO denied service connection for hearing loss.  Later that year, the Veteran raised a claim of service connection for tinnitus.  The RO's April 2008 decision as to hearing loss was appealed to the Board, and in a November 2015 decision, the Board denied service connection for bilateral hearing loss on the basis that the service and post-service evidence did not show that the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Despite the unfavorable decision, the Board found that it could reasonably be conceded that the Veteran was exposed to excessive noise in service, as it was noted on his military separation audiogram that he was "routinely exposed to hazardous noise."    

In a June 2009 rating decision, the RO denied service connection for tinnitus, finding that the evidence did not show that the Veteran's current tinnitus was associated with his military noise exposure.  The Veteran appealed the decision to the Board, believing that hazardous noise exposure in service at least contributed to his current tinnitus and that service connection for the disability was thus warranted.     

As to the relevant evidence in the file, service personnel records show that the Veteran served honorably in the Army from August 1983 to July 1991.  His military occupational specialty (MOS) was listed as chemical operations specialist.  He also earned an "expert badge rifle" and a driver and mechanic badge.  His service department record does not reflect that he received any combat decorations, nor has he claimed tinnitus resulted from engaging in combat.  

The Veteran's STRs, including his June 1991 separation physical examination report, are silent for any complaints relating to tinnitus or ringing in the ears, and there is no diagnosis of tinnitus.  At the time of the June 1991 separation examination, the ears were evaluated as normal.  His separation audiogram indicated that he had routine exposure to hazardous noise.  On  reports of medical history completed in March 1991 and June 1991, the Veteran indicated that he was in "good health" and that he did not currently have, or ever have, ear trouble.  The Veteran was honorably discharged from service in July 1991.

After service, the Veteran underwent VA examinations by the same audiologist in January 2009 and June 2011.  On the 2009 examination, the Veteran complained of constant ringing in both ears.  Regarding his reported history of noise exposure, there was field artillery while in the military, occupational exposure (construction) for 11 to 12 years after service, and recreational exposure (motorcycles and amplified music).  The Veteran also reported the onset of tinnitus in approximately 2003 (i.e., five to six years earlier).  The diagnosis was tinnitus, and the examiner opined that the tinnitus appeared to be "associated with conditions other than hearing loss from military noise exposure."  She noted that there was no hearing loss disability, and stated that the etiology of tinnitus was unknown.  As the claim file, including military records, were unavailable for review, the examiner felt that the question of the likely etiology of the tinnitus should be addressed by another provider.  

On the 2011 VA examination, in regard to tinnitus the Veteran reported similar complaints and noise exposure histories, except that military noise included engines and heavy equipment and that post-service occupational noise included construction noise as a heavy equipment operator and factory noise.  Also, the Veteran reported the onset of tinnitus approximately 10 years earlier.  The diagnosis was tinnitus, and the examiner again opined that tinnitus appeared to be "associated with conditions other than hearing loss from military noise exposure" as there was no hearing loss disability.  She stated that the etiology of the tinnitus was unknown and that she was unable to resolve the issue without resort to speculation.  Unlike in the previous examination, she indicated that she did have an opportunity to review the claims file, noting that there was no showing of a significant threshold shift for either ear, that STRs did not show any treatment for hearing loss or tinnitus or any complaint of tinnitus at discharge, and that VA records did not show any treatment for tinnitus.  

VA outpatient records show that from June 2007, tinnitus was noted recurrently on evaluation of the head in regard to a "review of systems."  He was not shown to receive treatment for tinnitus.  

In June 2016, a VA audiologist (different from the VA examiner in 2009 and 2011) reviewed the Veteran's claims file to include the STRs, and opined that it was less likely as not that the Veteran's tinnitus was related to military service.  She considered the Veteran's claim of exposure to artillery fire and his duties as a chemical operations specialist.  She acknowledged that in-service hazardous noise exposure was conceded based on his duties and a report of in-service noise exposure [possibly referring to the separation examination audiogram notation].  She also noted that STRs were silent for complaints of or treatment for tinnitus and that hearing tests showed no permanent positive threshold shift during service.  Despite the exposure to hazardous noise in service, the examiner found that there was no evidence of noise injury therein such that acoustic trauma could be "ruled out."  Her opinion rationale also included the acknowledgment that the Veteran reported the onset of his tinnitus several years after his military discharge (the 2011 VA examination report indicated he stated the onset was 10 years earlier), and that he reported a history of occupational and recreational noise exposure after service.  Without the evidence of acoustic (noise) trauma in service, she asserted that there was no basis to conclude that the Veteran's tinnitus was associated with or aggravated by a noise injury therein.  Further, she stated that without an "objectively verifiable noise injury (audiograms or significant shifts in thresholds, the association between the claimed tinnitus and noise exposure [during service] cannot be made."  In order to render a favorable opinion in this case, she stated that one must embrace a "scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury."  In further support of her opinion, she cited to a medical study that found that "[a]s the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases."  

On the basis of STRs alone, inception (or aggravation) of tinnitus has not affirmatively been shown during service.  Although the Veteran was likely exposed to excessive noise during service, as accepted by the VA examiners, there was no complaint, finding, or diagnosis of tinnitus (ringing in the ears) at that time, and on medical history reports the Veteran denied having any ear trouble (past and present), declaring that he was in good health.  Thus, service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established for tinnitus.  

Alternatively, a showing of continuity of symptoms after service can also support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran's currently diagnosed tinnitus is listed among the "chronic" diseases under 38 C.F.R. § 3.309(a), as an "organic disease[] of the nervous system" (see Fountain v. McDonald, 27 Vet. App. 258, 271 (2015)), discussion concerning continuity of symptoms or chronicity in this case follows. 

The Board notes that the Veteran is competent to describe tinnitus even though the symptoms were not recorded during service, but because the STRs lack the documentation of the combination of manifestations sufficient to identify the tinnitus, and sufficient observation to establish chronicity during service, and because chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  However, the record does not document any evidence of continuity of symptoms after service to support the Veteran's claim.  Not only did the Veteran deny ear trouble at the time of his military examinations, but he also has not asserted that he has experienced tinnitus continuously since service (the 2009 VA examination report indicates that he related the onset in about 2003, while the 2011 VA examination report indicates that he related the onset in about 2001).  Further, there are no medical records that document any ear difficulties for many years after service.  The Veteran's initial VA disability claim in 2006 did not mention tinnitus or ear problems, and VA outpatient records dating back many years earlier show treatment for a variety of ailments but no complaints or treatment for any ear-related complaints such as tinnitus.  Thus, continuity of symptoms has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for tinnitus based on continuity of symptoms under 38 C.F.R. § 3.303(b).  

It is also noted that the documentation of tinnitus did not come until more than 10 years after the Veteran's separation from service in July 1991.  Thus, it is well beyond the one year presumptive period for tinnitus as a chronic disease (organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Hence, service connection for tinnitus on a chronic disease presumptive basis is not established. 

The Board now turns to the question of whether service connection for tinnitus may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  As earlier noted, the Veteran's VA examination reports in 2009 and 2011, along with VA outpatient records, clearly show that he has current tinnitus.  Along with this definitive medical evidence of current tinnitus, the record contains VA opinions addressing whether there was any association between the current tinnitus and the Veteran's period of military service.  The examiner in 2009 and 2011 appears to have rendered an opinion unfavorable to the Veteran's claim, but it was equivocal (tinnitus was seemingly "associated with conditions other than hearing loss from military noise exposure") and speculative (she did not explain the basis for such speculation).  Thus, the RO sought the opinion of a different VA audiologist in 2016, who was asked to address the probability that the Veteran's tinnitus was related to his period of service including exposure to hazardous noise exposure therein.  She reviewed the file, conceding that the Veteran was exposed to hazardous noise in service.  However, despite the Veteran's excessive military noise exposure, she discounted an etiologic link between his currently existing tinnitus and military service.  The examiner found that regardless of the excessive in-service noise, there was no evidence to show that the Veteran sustained actual acoustic (noise) trauma or injury during service.  In support of her finding, she noted that the Veteran's hearing acuity did not undergo a permanent positive threshold shift during service, as evident by the military audiograms.  She also remarked that at the time of VA examination in connection with his claim, the Veteran reported a history of post-service occupational and recreational noise exposure and the onset of his tinnitus approximately 10 years after military separation.  In short, the examiner could not find a probable (as likely as not) link between service and the current diagnosis.  A way to establish such an association in the absence of any "objectively verifiable noise injury" would be to accept a scientific theory that tinnitus developed as a result of a "latent, undiagnosed noise injury"; however, the examiner stated that such a theory was not substantiated.  She further cited to a particular medical study to support her opinion essentially against the development of late onset tinnitus.  This medical opinion is probative of the issue at hand and is not contradicted or opposed by any other competent medical opinion of record.  In short, the medical evidence from service and at present is clearly not supportive of the Veteran's claim.  

The Board notes that, in general, the Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, but not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  For example, although he is competent to describe symptoms of hearing difficulty, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss disability (as defined by VA) is not a condition found under case law to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature (i.e., not capable of lay observation).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptoms, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, however, a layperson is competent to identify a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to the second and third of these points, the Veteran has neither reported having had a diagnosis of tinnitus in service or in the immediate years thereafter, nor described symptoms of tinnitus (ringing in the ears) in service or in the immediate years thereafter upon which a healthcare provider has later identified to be tinnitus or based a diagnosis of tinnitus.  As for the first point, tinnitus (unlike hearing loss, for example) is a disability the presence of which is within the capability of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which lay observation is competent).  Even so, although the Veteran is competent to declare that he has tinnitus, to the extent his statement is offered as a lay opinion on causation (i.e., an association between his tinnitus and service), a lay opinion is limited to inferences which are rationally based on the Veteran's perception and does not require specialized education, training, or experience to offer such diagnoses.  Because onset in service and continuity thereafter is not shown in this case, an opinion on the medical causation of tinnitus would require specialized education, training, or experience.  Here, because no factual foundation has been established to show that the Veteran was qualified through education, training, or experience to offer such an opinion (see also, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), his statement relating tinnitus to service is not competent evidence and cannot be assigned probative value as evidence in support of the claim.  

For the above reasons, considering all applicable theories of entitlement, the preponderance of the evidence is against the Veteran's claim seeking service connection for tinnitus.  Accordingly, the benefit-of-the-doubt standard of proof does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for tinnitus is denied.  





____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


